THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

ALEX WALKER and DANNI WALKER,                        )           No. 81096-1-I
individually and the marital community               )
comprised thereof,                                   )           DIVISION ONE
                                                     )
                               Appellants,           )           UNPUBLISHED OPINION
                                                     )
               v.                                    )
                                                     )
RINA KHANNA and KUMAR VIJAY, a                       )
married couple,                                      )
                                                     )
                               Respondents.          )
                                                     )

        ANDRUS, A.C.J. — Alex and Danni Walker appeal the trial court’s order

 granting summary judgment for Rina Khanna and Kumar Vijay, 1 in which it found

 Walker owed $66,466.70 in unpaid rent, late charges, and interest.                        Walker

 contends the trial court erred in disregarding a request to continue the summary

 judgment hearing, in ignoring their response to the motion, and in awarding

 prejudgment interest. We disagree and affirm the order and award.

                                             FACTS

        In 2010, Alex and Danni Walker entered into a lease with Rina Khanna and

 Kumar Vijay, in which they agreed to lease Khanna’s residential property for a



 1
   Alex and Danni Walker and Rina Khanna and Kumar Vijay each form a marital community. For
 the purposes of this opinion, they will be respectively referred to as “Walker” and “Khanna.”

       Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81096-1-I/2


period of eighteen months. After the lease term expired, it converted to a month-

to-month tenancy. The original rent was $2,500 per month and increased to

$2,700 per month in 2015. Khanna terminated the lease on May 30, 2017, but

Walker remained without paying rent until April 2019.

      In June 2019, Khanna filed a complaint for unpaid rent against Walker.

Khanna alleged Walker owed $54,000 in unpaid rent for the months of September

2017 through April 2019, $5,130 in late charges, and $4,877.75 in interest. The

parties reached a settlement agreement in July 2019 in which Walker agreed to

pay Khanna $30,000 by July 31 at 4:00 p.m. On that date, Walker revealed he

could not obtain the funds and requested an extension.

      Khanna agreed to amend the settlement agreement and extended the

payment deadline to October 11, 2019. In return, Walker agreed to pay $32,000

and to provide a signed and notarized amended settlement agreement, confession

of judgment, and general stipulated agreement (“stipulated documents”). Walker

signed the documents but failed to properly notarize them, citing the fact that he

was on a work assignment in Ethiopia. On October 8, 2019, Walker informed

Khanna that he was unable to make the payment by October 11 and requested

another extension. Khanna rejected the offer and on November 8, 2019, moved

for summary judgment for the entire unpaid rent. In the meantime, Walker’s

attorney withdrew from the case on October 21.

      The summary judgment hearing was set for December 13. On the morning

of the hearing, Walker sent the court an email requesting a continuance to hire

new counsel and respond to the summary judgment motion. Walker appeared and



                                      -2-
No. 81096-1-I/3


orally requested this continuance because he had been out of the country until

November 5 and had been unable to secure new counsel in advance of the

December 13 hearing. The court expressed concern that Walker had taken no

steps to retain counsel or had even read the summary judgment motion and

accompanying documents since his return to the United States, but it nevertheless

granted a continuance. The court set a new hearing for January 10, 2020 and

gave Walker until January 6 to file a response to the motion.

      Walker failed to meet the January 6 deadline. On the morning of January

10, Walker sent another email to the court, requesting a second continuance and

attached documents to support his claim that Khanna had violated the lease

agreement. There is nothing in the record to show these documents were served

on Khanna or considered by the court. The court struck the January 10 hearing

and granted summary judgment for Khanna.

      The order provided that Khanna was entitled to judgment as a matter of law

for unpaid rent from September 2017 to April 20, 2019, as well as late fees and

prejudgment interest for October 2017 to April 2019. The court ordered that

“[j]udgment shall be entered in favor of Plaintiffs and against Alex Walker,

individually and as part of his marital estate with Danni Walker, for the amount of

$66,466.70, with interest accruing on the judgment at the maximum legal rate as

permitted by statute from the date of entry.” Walker appeals this order, the court’s

refusal to grant him a second continuance on January 10, and the award of

prejudgment interest.




                                       -3-
No. 81096-1-I/4


                                      ANALYSIS

A.     Summary Judgment

       Walker argues that the trial court erred when it did not consider the materials

he provided on January 10, 2020 as a response to the motion for summary

judgment. We disagree.

       Appellate courts review a summary judgment order de novo and perform

the same inquiry as the trial court. Borton & Sons, Inc. v. Burbank Properties, LLC,

196 Wn.2d 199, 205, 471 P.3d 871 (2020). A moving party is entitled to summary

judgment “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine

issue as to any material fact.” CR 56(c). After a motion for summary judgment is

filed, “[t]he adverse party may file and serve opposing affidavits, memoranda of

law or other documentation not later than 11 calendar days before the hearing.”

Id. The decision to admit or exclude evidence for consideration on summary

judgment lies within the trial court's sound discretion. Int'l Ultimate, Inc. v. St. Paul

Fire & Marine Ins. Co., 122 Wn. App. 736, 744, 87 P.3d 774 (2004). A trial court

does not abuse its discretion by refusing to consider late-filed evidence. Garza v.

McCain Foods, Inc., 124 Wn. App. 908, 917-18, 103 P.3d 848 (2004).

       In this case, Walker failed to file a response to Khanna’s motion for

summary judgment in advance of the December 13 hearing date. During the

hearing, Walker alleged that there was a genuine issue of material fact as to the

amount he owes Khanna and requested a continuance so that he could retain

counsel and submit evidence to support his argument. The court indicated that



                                          -4-
No. 81096-1-I/5


under the rules, Khanna was entitled to summary judgment because he had failed

to respond in a timely manner, but the trial court allowed Walker until January 6,

2020 to file a response in advance of the new January 10 hearing date. Walker

failed to meet this deadline and proffered no valid explanation for his delay in

submitting a response to the summary judgment motion. The trial court acted

within its discretion in declining to consider this late-submitted material.

B.     Request for a Continuance

       Walker next argues that the trial court erred when it did not address his

January 10, 2020, request for a second continuance. We disagree.

       Under CR 56(f), a court may order a continuance to allow the opposing party

time to obtain and file evidence to oppose a summary judgment. We review the

denial of a CR 56(f) motion for abuse of discretion.          Tellevik v. 31641 W.

Rutherford St., 120 Wn.2d 68, 90, 838 P.2d 111 (1992). A trial court does not

abuse its discretion when it denies a motion to continue a summary judgment

hearing when (1) the requesting party does not have a good reason for the delay

in obtaining the evidence, (2) the requesting party does not indicate what evidence

would be established by further discovery, or (3) the new evidence would not raise

a genuine issue of fact. Id.

       Walker did not demonstrate a basis for granting his second requested

continuance. During the December 13 hearing, despite recognizing that Khanna

was entitled to summary judgment based on the evidence then provided, the trial

court appropriately exercised its discretion under CR 56(f) and granted Walker’s

first request for a continuance so that he could secure counsel and respond to the


                                         -5-
No. 81096-1-I/6


motion. Walker admitted he had been back in the United States since early

November. The court gave Walker an additional three weeks to respond.

        Walker argues that the first continuance “was not enough time for him to

obtain legal counsel and to properly have the legal counsel to review and respond

to [Khanna’s] motion for summary judgment.” Walker complains that he was out

of the country before the December 13 hearing and, upon his return “was

confronted by numerous urgent matters which required his immediate attention.”

        But Walker had legal representation throughout 2019 to assist him in

developing evidence to refute Khanna’s allegations. His attorney did not withdraw

until October 21 after Walker repeatedly failed to fulfill agreements he had entered

into with Khanna. Walker then returned to the United States on November 5,

before Khanna filed the summary judgment motion and over a month before the

hearing was initially scheduled. Including the first continuance, Walker had over

two months to provide a substantive response, but he did not do so. The trial court

acted within its discretion in rejecting Walker’s claim that he lacked enough time to

respond. 2

C.      Prejudgment Interest

        Walker argues the trial court erred in awarding Khanna prejudgment interest

because “there is no clear record upon which to review the interest awarded.” We

disagree.



2
  To the extent that Walker argues the trial court erred in failing to grant a continuance under CR
6(b), his claim must fail for the same reasons. A request for the enlargement of time under that
rule requires cause shown and, absent excusable neglect, must be “made before the expiration of
the period originally prescribed.” CR 6(b)(1). Here, Walker made his request four days after his
January 6 deadline to respond. Walker failed to show cause or excusable neglect, just as he failed
to show good cause under CR 56(f).

                                               -6-
No. 81096-1-I/7


             Prejudgment interest is allowed in civil litigation at the
      statutory judgment interest rate, RCW 4.56.110, RCW 19.52.020,
      when a party to the litigation retains funds rightfully belonging to
      another and the amount of the funds at issue is liquidated, that is, the
      amount at issue can be calculated with precision and without reliance
      on opinion or discretion.

Mahler v. Szucs, 135 Wn.2d 398, 429, 957 P.2d 632 (1998); see also Pub. Util.

Dist. No. 2 of Pacific County v. Comcast of Washington IV, Inc., 184 Wn. App. 24,

80, 336 P.3d 65 (2014). Walker admits that the principal amount owed is “easily

quantified,” but contends that Khanna did not show how she calculated

prejudgment interest. The record does not support this argument.

      The trial court held that Khanna was entitled to prejudgment interest on all

unpaid rent and resulting late fees. Khanna testified that the total amount owed in

unpaid rent was $53,100, the total amount of unpaid late fees was $5,130, and the

total unpaid prejudgment interest was $8,236.70. Khanna attached a spreadsheet

to her declaration identifying the total amount of interest that had accrued on each

missing rent and late fee payment between September 2017 and April 2019. This

evidence was sufficient to support the trial court’s award of prejudgment interest.

      That Khanna sought prejudgment interest at a rate of 12 percent could not

have been a surprise to Walker. As early as May 2019, Khanna’s attorney sent

Walker’s attorney a letter summarizing the amounts owed and indicated “interest

shall accrue at 12% per annum until the total balance is paid in full.” This letter,

like Khanna’s declaration on summary judgment, included a worksheet calculating

the total amount owed to that point, including interest. Furthermore, in August

2019, Walker signed a stipulated confession of judgment in which he

acknowledged prejudgment interest had accrued on this debt at a rate of 12

                                       -7-
No. 81096-1-I/8


percent. Both the May 2019 letter and the August 2019 confession of judgment

were submitted to the court by Khanna’s counsel as a part of the summary

judgment evidence. The record thus supports the trial court’s order awarding

prejudgment interest to Khanna.

      Affirmed.




WE CONCUR:




                                    -8-